 1   XAVIER BECERRA
     Attorney General of California
 2   WILLIAM C. KWONG
     Supervising Deputy Attorney General
 3   ANNE E. WADDELL
     Deputy Attorney General
 4   ALLISON M. LOW
     Deputy Attorney General
 5   State Bar No. 273202
      455 Golden Gate Avenue, Suite 11000
 6    San Francisco, CA 94102-7004
      Telephone: (415) 510-3589
 7    Fax: (415) 703-5480
      E-mail: Allison.Low@doj.ca.gov
 8   Attorneys for Defendants
     California Department of Corrections and
 9   Rehabilitation, Ahmed, Bright, DeLuna, Hall, and
     Posson
10
                            IN THE UNITED STATES DISTRICT COURT
11
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
                                    SAN FRANCISCO DIVISION
13

14

15   CHARLES A. MILLER,                                    Case No. 3:16-cv-02431 EMC

16                                        Plaintiff,       STIPULATION FOR VOLUNTARY
                                                           DISMISSAL WITH PREJUDICE
17                 v.                                      (Fed. R. Civ. P. 41(a)(1)(A)(ii))

18
     CALIFORNIA DEPARTMENT OF
19   CORRECTIONS AND
     REHABILITATION, et al.,
20
                                       Defendants.
21

22   ///

23   ///

24   ///

25

26

27

28
                                                       1
                                                                Stip. Voluntary Dismissal (3:16-cv-02431 EMC)
 1         Plaintiff Charles A. Miller (CDCR No. P-11107) and Defendants have resolved this case in

 2   its entirety. Therefore, the parties stipulate to a dismissal of this action with prejudice under

 3   Federal Rule of Civil Procedure 41(a)(l)(A)(ii).

 4         Each party shall bear its own litigation costs and attorney's fees.

 5         It is so stipulated.

 6
      Dated:
 7

 8

 9

10

11
      Dated: - - - - - - - -                  By:
                                                                X
                                                    ---~~-,--------------
                                                     H.F.~n
                                                                         m_

                                                                               /1/"1
                                                                                    .


                                                     H.F    ton Law Officl r t , ~
12                                                   Couns -fcri1Plaintiff (for a limited phfpose)

13

14    Dated:   °J /4.. (~
15
                                                             ISTRIC
16
                                                        TES D      TC
                                                      TA
17
                                                                                 O
                                                  S




                                                                                  U
                                                ED




                                                                                   RT
18
                                                                       TED
                                            UNIT




19
     SF2016400413
     21602795.docx
                                                              GRAN
                                                                                        R NIA


20
                                                                             Chen
                                                                    ard M.
                                             NO




                                                                  dw
                                                          Judge E
                                                                                        FO




21
                                              RT




                                                                                    LI




22
                                                     ER
                                                 H




                                                                                 A




                                                          N                         C
                                                                            F
23
                          Dated: 9/9/2019                     D IS T IC T O
                                                                    R
24

25

26
27

28
                                                          2

                                                                  Stip. Voluntary Dismissal (3 :16-cv-02431 EMC)
